McCLELLAN, C. J.
The bill alleges that the complainant sold and conveyed certain land to the Shelby Lime & Cement Company for the price of one hundred dollars, which was not paid at the time and no part of which lias since been paid. Unquestionably a vendor’s lien arose on these facts in favor of complainant.
The bill further avers that said company executed to complainant four promissory notes evidencing said indebtedness, which are exhibited to the bill. Notwithstanding these notes are signed only thus: “T. R. Wagner, Sec’y & Gen’l Manager of the Shelby Lime & Cement Company” they are, on the promise of the Shelby Lime & Cement Company to pay, which is in terms embodied in them, and upon the averment of the bill that they were executed by said company, to be taken as the obligations of said company and not merely of T. R. Wagner, individually. The assignment of demurrér on this point was not well taken. Whether the notes were in fact executed by' the. company is a question to . be raised by plea or answer.
The decree sustaining the demurrer must be reversed. A decree will be hére rendered overruling the demurrer and allowing respondents sixty days wi.thin which to answer or plead to the bill of complaint.
Reversed and rendered.